Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation of 3 (NOTE):
Independent claims 1, 7 and 12 have been similarly amended to add new features that would require further consideration and may require additional search.

Continuation of 12 (NOTE): Does NOT place the application in condition for allowance because: Applicant arguments are moot because they depend on proposed limitations which have not been entered.

/ADRIAN STOICA/Examiner, Art Unit 2494                                                                                                                                                                                                        
/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        2-16-2021